Citation Nr: 1530614	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-03 376	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES


1.  Entitlement to service connection for a bilateral foot disability.
 
2.  Entitlement to an initial disability rating higher than 10 percent for right knee degenerative joint disease (DJD).

3.  Entitlement to an initial disability rating higher than 10 percent for left knee DJD.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the May 2009 rating decision, the RO, in relevant part, denied entitlement to service connection for a bilateral foot condition.  In the July 2009 rating decision, the RO granted service connection for right and left knee DJD with chronic patellar tendonitis, and assigned 10 percent disability ratings for each knee, effective April 13, 2009.

The Veteran testified at a hearing before the undersigned in June 2010.  A transcript is of record.  The Board remanded the claims on appeal for further evidentiary development in March 2011.

The issues of entitlement to service connection for bilateral foot disabilities, entitlement to initial disability ratings higher than 10 percent for DJD of each knee, and entitlement to separate disability ratings higher than 10 percent for lateral instability of each knee are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected right and left knee disabilities are both manifested by at least slight lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for at least a separate 10 percent disability rating for slight lateral instability of the right knee, associated with the service-connected right knee DJD, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 4.21, 4.71a, Diagnostic Code (DC) 5257 (2014).

2.  The criteria for at least a separate 10 percent disability rating for slight lateral instability of the left knee, associated with the service-connected left knee DJD, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.21, 4.71a, DC 5257.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Separate Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  A claimant may not be compensated twice for the same symptomatology, as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Nonetheless, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Knee disabilities are rated according to the varying types of functional impairments that may be present.  In relevant part, Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The evidence clearly shows that the Veteran has arthritis of the knees.  DJD was documented as early as in February 2009 via x-rays.  The medical evidence has also consistently revealed the Veteran's complaints of painful knee motion, especially with repetitive use.  Evidence of end of range-of-motion pain was observed during a May 2011 VA examination.

Furthermore, the evidence shows that the Veteran bilateral knee instability.  He has repeatedly complained of having knee instability, right greater than left, and was issued bilateral knee braces to help with stability in June 2009.  During his June 2010 Board hearing he reported that his knees occasionally gave out on him, but that he had not fallen.  He again reported instability during the May 2011 VA examination and the examiner found laxity in varus and valgus stress of both knees.  The examiner did not report the severity of the laxity but it is apparent that there is at least a slight disability.  

Accordingly, separate, 10 percent, disability ratings are warranted for at least slight knee instability of each knee.  The question of entitlement to higher ratings is addressed in the Remand below.  



ORDER

Entitlement to a separate 10 percent disability rating for s lateral instability of the right knee, associated with right knee DJD, is granted.

Entitlement to a separate 10 percent disability rating for lateral instability of the left knee, associated with left knee DJD, is granted.



REMAND

During the May 2011 VA examination, the examiner gave the opinion that the Veteran's current foot disabilities (pes planus, plantar fasciitis, and DJD of both feet), were not at least as likely as not related to his military service.  The examiner, however, relied on an absence of service treatment records documenting foot problems during service, and did not appear to consider the Veteran's multiple lay reports of suffering from bilateral foot pain during service, and being issued a physical profile for foot pain.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board's previous remand instructed that the examiner should report whether there was additional limitation of motion due to a number of functional factors including pain and flare ups.  These findings are required by regulations as interpreted by the Court.  Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2014).  The May 2011 examination noted the presence of some of the functional factors, but did not include findings as to whether there was additional limitation of motion due to these factors.  The examiner also provided no opinion as to the severity subluxation or instability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his knees and feet.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

With respect to the claimed bilateral foot disability, the examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that a foot disability (bilateral pes planus, plantar fasciitis, or DJD of the feet) had its onset during active service, or is related to an in-service disease or injury.  

The examiner should specifically address the Veteran's multiple contentions regarding suffering from and receiving treatment for foot pain during service, and determine the likelihood that the Veteran's described symptomatology during service is related to a current foot disability.

With respect to the service-connected bilateral knee disabilities, the examiner should:

a) Report the Veteran's ranges of flexion and extension of each knee in degrees.  

b) ) Determine whether either knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, stiffness, swelling, or flare-ups.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, stiffness, swelling, or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c) State the severity of lateral instability or subluxation of each knee (i.e., slight, moderate, severe).

The examiner must provide reasons for all opinions, addressing the medical evidence and Veteran's reports.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


